DETAILED ACTION
Application Summary
The examiner acknowledges receipt of arguments and amendments received 11/18/2020. Claims 1 and 6 are amended. Claims 1-10 are presently pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houben et al. (US Patent Application Publication 2017/0281031), hereinafter Houben.
Regarding claims 1 and 6, Houben teaches a method and system for ripple-mapping visualization of cardiac electrophysiological maps, comprising a memory (Houben, ¶[0073]) configured to receive and store an anatomical map of at least a portion of a heart (Houben, ¶[0082]); generating, via a processor and a catheter inserted into a heart of a patient, an anatomical map (Houben, ¶[0005]); assigning, via  a processor, measured ECG signal amplitudes to respective locations over at least a region of the anatomical map of the heart (Houben, ¶[0084]; ¶[0118], ¶[0164], the data gathered represents ECG signal amplitudes); interpolating, via the processor, the ECG signal amplitudes at points near the respective locations (Houben, ¶[0118]), connecting, via the processor, the measured and interpolated ECG amplitudes to create surface representation sails having a continuous ripple (Houben, ¶[0120], ¶[0160], smoothing the data to create a smoothed map; this smoothed map refers to surface representation sails, so that the data has smooth curves and not blocky mesh points); and presenting on a display and via the processor, the surface representation sails overlaid on the anatomical map (Houben, ¶[0119], ¶[0124-0127], ¶[0160], Fig. 19, a smoothed map overlaid on an anatomical map of the heart) for enhanced visualization and diagnostic value of cardiac electrophysiological maps.
Regarding claims 2 and 7, Houben teaches that presenting the surface representation comprises visualizing respective values of the surface representation as topographical heights above the anatomical map (Houben, Figs. 28-29, the surface representation resembles maps showing topographical heights with different colors leading up to apex points).
Regarding claims 3 and 8, Houben teaches overlaying activation surface information on an anatomical cardiac map (Houben, Figs. 18-19, ¶[0158-0162]). Since the shape of the heart is visible under the map, this procedure constitutes presenting the surface representation comprises presenting a semi-transparent surface that retains the anatomical map visible (the anatomical map is still visible in Fig. 19, therefore the surface must be semi-transparent); this map may contain MRI imaging data, ¶[0082]).
Regarding claims 4 and 9, Houben teaches that interpolating the ECG signal amplitudes comprises forming a shape comprising the interpolated and measured ECG amplitude values (Houben, ¶[0164], a shape comprising these values is used as part of a membership function; in the alternate, ¶[0118], interpolation techniques use measured and interpolated ECG amplitude values and maps them on a visible map, therefore these amplitudes are used to form a shape, ¶[0135-0140]).
Regarding claims 5 and 10, Houben teaches that the anatomical map presents Local Activation Times (LAT) (Houben, ¶[0042], ¶[0134]).
Response to Arguments
The objection to claims 1 and 6 and the rejection of claims 1-5 under 35 USC 101 are withdrawn in light of the applicant’s amendments.
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. The Houben reference teaches the additional limitations added by the applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792